 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                      No. 2:19-CV-1683-MCE-DMC-P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    D. BANUELOS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for leave to proceed in forma

19   pauperis (ECF No. 7).

20                  Plaintiff has not made the showing required by 28 U.S.C. § 1915(a). Specifically,

21   plaintiff’s prison trust account statement indicates he currently has $2,300.66 on account. See

22   ECF No. 6. Therefore, plaintiff’s declaration fails to demonstrate that he is unable to pay the

23   filing fees.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Based on the foregoing, the undersigned recommends that plaintiff’s motion for

 2   leave to proceed in forma pauperis (ECF No. 7) be denied and that plaintiff be required to pay the

 3   filing fees in full before this action may proceed.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11   Dated: October 30, 2019
                                                               ____________________________________
12                                                             DENNIS M. COTA
13                                                             UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
